1
2
3
4
5
6
                               UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9    WILLIAM MCPHILLIPS,                     )   Case No.: 5:18-cv-01364-SP
                                             )
10                Plaintiff,                 )   {PROPOSED} ORDER AWARDING
                                             )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
13                                           )
                  Defendant                  )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $6,000.00 as
19   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
20   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
21   DATE:   January 2, 2020

22                                ___________________________________
                                  THE HONORABLE SHERI PYM
23                                UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
1    Respectfully submitted,
2    LAW OFFICES OF LAWRENCE D. ROHLFING
3          /s/ Young Cho
     _________________________
4    Young Cho
     Attorney for plaintiff William McPhillips
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                            -2-
